[Cite as State v. Cobb, 2021-Ohio-3877.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,
                                                          CASE NO. 1-20-43
       PLAINTIFF-APPELLEE,

       v.

KENNETH L. COBB,                                          OPINION

       DEFENDANT-APPELLANT.



                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2019 0041

                                      Judgment Affirmed

                           Date of Decision: November 1, 2021



APPEARANCES:

        Dustin M. Blake for Appellant

        Jana E. Emerick for Appellee
Case No. 1-20-43


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Kenneth L. Cobb (“Cobb”) appeals the judgment

of the Allen County Court of Common Pleas, alleging (1) that the trial court failed

to include a jury instruction on self-defense; (2) that the trial court erred in

explaining the justifications for the use of deadly force; (3) that the trial court erred

in refusing to admit evidence of the violent characters of the victim and a witness;

and (4) that his convictions are not supported by sufficient evidence and are against

the manifest weight of the evidence. For the reasons set forth below, the judgment

of the trial court is affirmed.

                            Facts and Procedural History

       {¶2} Patrolman Kelly Ricker (“Patrolman Ricker”) works for the Lima

Police Department. Tr. 249. At about 3:30 A.M. on January 15, 2019, he was on

duty and was dispatched to a location on Michael Avenue in Lima, Ohio. Tr. 250.

There had been a report of “someone beating on the doors and screaming and

yelling” in that area. Tr. 250. On his way to Michael Avenue, dispatch informed

Patrolman Ricker “that there was a possible shooting * * *.” Tr. 251.

       {¶3} When he arrived at Michael Avenue, he observed a large sports utility

vehicle stopped in the middle of the road. Tr. 251-252. Patrolman Ricker testified

that

       [i]t appear[ed] from the damages that they * * * had been
       traveling down the road at a significant speed and lost control,


                                          -2-
Case No. 1-20-43


       struck a pole on the driver’s side of the vehicle and then the
       vehicle came to rest.

Tr. 255. Ex. 1. He also saw that the rear passenger side door was open and that a

man was “laying partially in and out of the * * * SUV backdoor. His legs were still

inside the vehicle and his back was laying on the ground.” Tr. 252. Ex. 4. He also

only had one arm. Tr. 354. Ex. 4. This person was later identified as Branson

Tucker (“Branson”). Tr. 252.

       {¶4} Branson had what appeared to be a gunshot wound near his hip on the

right side of his body. Tr. 256. Ex. 3. At this time, another police officer on the

scene, Patrolman Kaitlyn Weidman (“Patrolman Weidman”), began to administer

first aid to Branson. Tr. 254, 273. Patrolman Ricker testified that several, crumpled

dollar bills were hanging outside of Branson’s pockets. Tr. 257. Ex. 4. He stated

that these bills “appear[ed] to be rushed and stuck inside the pocket.” Tr. 257.

Patrolman Ricker also noticed that the seat directly behind the front passenger seat

of the vehicle was covered in blood. Tr. 258. Ex. 5-6.

       {¶5} When Patrolman Weidman and Patrolman Ricker arrived at the scene

of the accident, at least two other individuals, besides Branson, were present. Tr.

264, 274. These individuals were later identified as Chainze Tucker (“Chainze”)

and Kendrah McKee (“McKee”). Tr. 264. Chainze was Branson’s nephew. Tr.

339. Patrolman Weidman testified that, when she first approached the vehicle on

the roadway, Chainze was “standing over * * * [Branson,] saying that he [Branson]


                                         -3-
Case No. 1-20-43


had been shot.” Tr. 273. She observed that Chainze “ha[d] blood on him, but he

had no gunshot injuries.” Tr. 276. Ex. 7. Patrolman Weidman further testified that

Chainze was “very worked up”; was “trying to get us to help him [Branson]”; but

“wasn’t being very cooperative, as far as what happened.” Tr. 274.

       {¶6} McKee was Chainze’s sister. Tr. 261. Patrolman Ricker testified that,

when he first arrived, McKee was walking away from the vehicle but then turned

around and walked back towards the vehicle. Tr. 252. According to Patrolman

Ricker, McKee appeared to be “upset about the situation,” “and she kept just kind

of aimlessly walking around * * *.” Tr. 253. Patrolman Ricker attempted to speak

with McKee at the scene but testified that “she was very uncooperative” at that time.

Tr. 265. Patrolman Weidman also testified that McKee was “very intoxicated at the

time so it was difficult to speak with her.” Tr. 275.

       {¶7} After the ambulance arrived, Branson was taken to St. Rita’s Hospital

where he was pronounced dead at 4:24 A.M. Ex. 74. Tr. 273, 519. Patrolman

Ricker transported McKee to the hospital. Tr. 259. He testified that McKee

       was very concerned about her family and friends in the
       community, what they would think of her being involved in this
       type of situation again after having just been shot approximately
       two weeks ago in another after-hours establishment.

Tr. 268. McKee was subsequently transported from the hospital to the local jail to

give her the opportunity to “sober up.” Tr. 280.




                                         -4-
Case No. 1-20-43


       {¶8} Patrolman Weidman testified that, after Branson was pronounced

dead, she went from the hospital to the police station to help with the witnesses until

another police officer, Sergeant Jason Garlock (“Sergeant Garlock”), received a

report that Branson had been shot at 975 St. Johns Avenue in Lima. Tr. 276.

Sergeant Garlock testified that he knew this location to be “an after-hours * * *

gambling establishment” that was associated with Cobb. Tr. 615, 625. He indicated

that the building at this address combined a business and a residence. Tr. 625.

Sergeant Garlock went to this location where he observed a blood trail in the snow

on the sidewalk outside this address. Tr. 616.

       {¶9} At this point, Sergeant Garlock called for other officers to secure that

location.   Tr. 616-617.     Patrolman Weidman and Detective Todd Jennings

(“Detective Jennings”) were among those who responded. Tr. 276, 617. On arrival,

the officers formed a perimeter around this location. Tr. 276, 642. Detective

Jennings then received word that a person was inside the building. Tr. 642-643.

The police then approached and entered the building, finding a man identified as

Jerome Fuqua (“Fuqua”) inside. Tr. 278, 631, 643-644. After searching him for

weapons, Patrolman Weidman transported Fuqua to the police station where he was

interviewed by Detective Steven J. Stechschulte (“Detective Stechschulte”). Tr.

278-279, 743.

       {¶10} After obtaining a warrant, the police searched the location and took

multiple photographs. Tr. 586, 646. The police found that the blood trail on the

                                         -5-
Case No. 1-20-43


sidewalk outside continued through the establishment to a room with a pool table.

Tr. 650-660. Ex. 40-41, 44-45, 57-61. The police then discovered one shell casing

under a stool in this room. Tr. 660, 714. Ex. 61. Detective Jennings testified that

the police did not find any shell casings outside of the building. Tr. 715. However,

while the police were searching the property surrounding the building, they

discovered a handgun under a chair that was beside a utility shed. Tr. 663. This

utility shed was located behind the main building. Tr. 663.

       {¶11} Officer Gregory Adkins (“Officer Adkins”) examined the sports

utility vehicle where the police first encountered Branson. Tr. 570. He took several

photographs of the blood on the seat where Branson had been. Tr. 571. He testified

that he found a “pair of sweatpants, a jacket, and a pair of shoes” on this seat. Tr.

570-571. Officer Adkins stated that he discovered $430.00 in the left front pocket

of the sweatpants and a cellphone in the jacket. Tr. 570, 574, 576, 578.

       {¶12} After Sergeant Garlock returned to the police station, he received a

call from Cobb. Tr. 618-619. In this recorded conversation, Cobb stated that he

had been gambling with several others at his pool table and was “winning all the

money.” Ex. 75. He stated that one of the people present—a short guy—“sucker

punched” him in the face and then “the motherf**ker with one arm pulled a God

d**n pistol * * *.” Ex. 75. “Somebody told me he tried to rob Joe Pete. So while

he’s trying to grab the money—he’s only got one f**kin arm to be honest, I snatched

the pistol. I shot the dude through the leg.” Ex. 75.

                                         -6-
Case No. 1-20-43


       {¶13} Cobb told Sergeant Garlock, “I’m gonna tell the truth. I took the pistol

and I shot the motherf***er with it, man.” Ex. 75. Cobb said that he believed his

“life was in danger.” Ex. 75. Sergeant Garlock then asked who was present for the

shooting. Ex. 75. Cobb said that “the dude with one arm” was with Chainze, three

girls, and a short guy. Ex. 75. He stated that he believed he was being robbed at

the time of the shooting and indicated that Chainze had tried to rob him previously.

Ex. 75. Cobb stated that he was going to turn himself into the police. Ex. 75.

       {¶14} Later in the day on January 15, 2019, Cobb came to the police station

where he sat for an interview with Detective Jennings and Sergeant Garlock. Tr.

622, 681, 720, 742. Ex. 76. Cobb stated that, on the prior evening, he went to a

local bar where he saw Chainze with his friends. Ex. 76. Cobb told Chainze about

his establishment on St. Johns Avenue and invited him to see the place. Ex. 76.

Cobb stated that Chainze and his friends then met him at his establishment. Ex. 76.

Cobb described what happened next as follows:

       So we go in there, you know what I’m saying, and we have a
       couple drinks at the so called bar * * *. He said, ‘Come on man.
       Let me shoot twenty with you.’ I said, ‘Yeah.’ He said, ‘Yeah.’ I
       said, ‘Come on.’ So we started gambling. * * * So we shootin’.
       We shootin’. We shootin’. I lost about eight hundred dollars,
       right? Which, I’m losing fair and square, right? I ain’t gonna
       f**k. I’m losing. So now that the dice is changing, I’m winning
       about two or three thousand. So I’m shootin’. So a little black
       girl, she told * * * Chainze, ‘Come on man, I’m ready to go. I’m
       ready to go.’ He’s like, ‘Okay. Okay.’ So I’m * * * gambling.
       I’m not paying a lot of attention to what they are doing. I gotta a
       pile of money in front of me. Okay? So I’m gambling. Next thing
       I know. Somebody came beside me. And like, bam! [Gestures as

                                        -7-
Case No. 1-20-43


       though someone is striking him in the face.] And I’m like, ‘God
       D**n.’ So, I a swung back. That’s how my hand got messed up.
       I hit the motherf***ker back. Boom. There’s this other dude who
       came from the side * * *—the Dude with a nub [Branson], right?
       So, I is like, ‘What the f**k?’ I say, ‘Man, y’all. It’s a robbery.’
       * * * So, they gonna hold a gun, right? So I snatched that b***h,
       [the gun] right? I tried to shoot the motherf**ker in his leg. Just
       like, wow. This ain’t gonna happen. So I took the gun and bam.
       I shot the mother**ker. There’s a girl up under the [pool] table.
       * * * The others run. I could’ve shot all of them. I could have
       easily, easily. I saw Chainze like he was trying to reach for
       something. So I was watching him, but he ran out of the building.
       * * * So, I let them all go.

Ex. 76. He stated, “I shot one time. I know what I did.” Ex. 76. He then stated

that he went to the porch on his establishment and watched them leave in their cars.

Ex. 76. Cobb explained that he lived at the establishment on St. Johns Avenue with

Fuqua, who was present in the room during the incident. Ex. 76. But Cobb stated

that, after the shooting, he was afraid to stay at his establishment, so he went to his

girlfriend’s house where he stayed the night. Ex. 76.

       {¶15} After hearing Cobb’s explanation of this incident, the police officers

asked him several questions:

       Police Officer: So the dude with the nub, that’s the dude that had
       the gun?

       Cobb: Yeah. I know that he’s the one that had the gun. * * *

       Police Officer: And then where did he point the gun at you at?

       Cobb: He just pulled the gun out.

       Police Officer: And what did you do?


                                         -8-
Case No. 1-20-43


       Cobb: I took the gun and shot * * * his a**. I shot him.

Ex. 76. Cobb stated that he was “trying to like pop him in his leg” because he was

not “trying to kill nobody.” Ex. 76. When asked why he fired the gun, Cobb said,

       Because there’s a whole bunch more people. * * * How the f**k I
       know what they got? So you shoot * * * and make them get the
       f**k outta here. I can’t watch everybody. Seriously, I can’t watch
       everybody. You can’t do that. * * * I know Chainze has robbed
       a thousand motherf**kers. Okay. So my thing is I got to keep the
       mother**kin gun pointed away. You know what I’m sayin’. I
       gotta do what I gotta do.

       ***

       If a motherf**ker came into your house, what would you do if a
       motherf**ker rob you? * * * Let me tell you a secret now, if it’s
       just me and him and he’s trying to rob me, * * * oh, I’d handle his
       little a*s. But you got three other motherf**ker dudes and you
       got girls. And them girls, they more dangerous than men now
       days. You got to watch everybody. * * * You pop a n****r in the
       leg. Like, boom. Excuse my French. Everybody say, ‘Oh. Let’s
       get the f**k outta here.’ You send a warning. You know what
       I’m sayin’. And it did work. * * * They still got money.

Ex. 76. He then told the police officers that “d**n near everything I told you is

true.” Ex. 76. He stated that he was not “going to implicate anybody else” and that,

“as far as [his] * * * part” is concerned, his story is “what happened.” Ex. 76.

       {¶16} The police then stated that they discovered the gun on the premises of

Cobb’s establishment. Ex. 76. They also informed Cobb that they had found

ammunition in his establishment that matched the gun that was used to shoot

Branson. Ex. 76. In response, Cobb said, “You might find a whole bunch of ammo

in there because last time I got raided, y’all gave me all the ammo and all the other

                                         -9-
Case No. 1-20-43


s**t back. There might be ammo in the building. I don’t know.” Ex. 76. He also

stated that he did not have a gun on him on the night of the shooting. Ex. 76. When

asked again where the gun came from, Cobb replied, “I’m not gonna go through all

that, man. I’m telling y’all as much as I can tell ya.” Ex. 76.

       {¶17} After Detective Jennings and Sergeant Garlock left the interview

room, Detective Stechschulte entered and had a brief conversation with Cobb. Ex.

76. Tr. 742-743. Detective Stechschulte informed Cobb that Fuqua had already

spoken with the police. Ex. 76. According to Detective Stechschulte, Fuqua told

the police that he had the gun; that he gave the gun to Cobb; and that Cobb then

fired the gun. Ex. 76. Cobb then stated, “I wasn’t goin to incriminate nobody. I

told them that. I draw a line. I’m not trying to get nobody in trouble, man.” Ex.

76. He said that he “basically told them [the detectives] everything but one little

thing I didn’t tell them because that’s incriminating somebody. Like I told them,

I’m not incriminating nobody.” Ex. 76. He then told Detective Stechschulte the

following:

       I’m losing about four or five hundred dollars from the get go.
       Okay. Now, I got lucky. Now, I’m winning like two or three
       thousand. The little girl came to Branson, “Come on. I’m ready
       to go. I’m ready to go.’ He said, ‘Okay, baby. Okay, baby. All
       right.’ I don’t know what the f**k she did ‘cause I’m gambling.
       I’m shooting dice. * * * This * * * dude who hit me in the eye
       right here. Boom. And I fire back, like bam. And the
       motherf**ker with that God d**n nub, he done some s**t. * * *
       They push me to the wall. I said, ‘Oh, this is a robbery.’ I said,
       ‘Y’all go ahead. Y’all go ahead.’ They grab all my money and
       s**t. Then, I hate to say I got lucky. Hate to say I got lucky. But

                                        -10-
Case No. 1-20-43


       I got the pistol. Tell myself I’m gonna shoot the motherf**ker in
       the leg, will get the motherf**kers outta here. Boom. Somebody
       said I shot him in the side—I don’t know. You know what I’m
       saying? And that was the whole night, man.

Ex. 76.    Cobb then told Detective Stechschulte, “I basically told them [the

detectives] the same thing.” Ex. 76. He also indicated that he came to a realization

about Branson just before the shooting:

       It just dawned on me ‘cause that—I kept looking at that f**kin
       nub, like thinking what the f**k this nub, this nub. Oh, that the
       same mother**ker who just robbed Joe Pete. You know what I’m
       saying? It wasn’t dawning on me.

Ex. 76. Detective Stechschulte then asked why Cobb did not call the police if there

had been a robbery. Ex. 76. Cobb replied, “There’s such thing as a code. You

don’t involve no police ‘cause if you do, the s**t come back on you.” Ex. 76.

       {¶18} Detective Jennings testified that Chainze was not forthcoming in his

first police interview. Tr. 639. However, Chainze subsequently returned to the

police station and gave a statement. Tr. 639. At trial, Chainze testified that, on the

night before the shooting, he had gone to a local bar with Branson, McKee, “a couple

females,” and a friend named Damien White (“White”). Tr. 341-342. They had

traveled to the bar in two separate vehicles. Tr. 344. While they were at the bar,

Branson and Chainze were drinking. Tr. 344. Cobb was also at the bar; approached

their group; and invited them to “come to [his] * * * establishment * * *.” Tr. 343.

Chainze testified that he knew Cobb as “an old headed gambler * * *.” Tr. 339.



                                          -11-
Case No. 1-20-43


       {¶19} Chainze testified that everyone in their group left the local bar and

went over to Cobb’s establishment on St. Johns Avenue. Tr. 345, 346. He stated

that, when he arrived at Cobb’s place, there was, in addition to Cobb, “another older

man behind the bar.” Tr. 345. Chainze testified that “all the females started

drinking.” Tr. 346. At some point, Cobb brought out “a cup full of dice” and “threw

them on the table * * *.” Tr. 347. Chainze walked over and began to gamble with

Cobb at the pool table. Tr. 347, 349. After about five minutes, Branson walked

over and began to gamble with them. Tr. 347.

       {¶20} Chainze stated that “a lot of money” was involved and that he quit

after he “had lost.” Tr. 352. He testified that Cobb and Branson subsequently got

into an altercation. Tr. 354-355. Chainze stated that Cobb had been “sliding the

dice” instead of “shaking the dice * * *.” Tr. 352, 354. He explained that this was

considered cheating and that Branson then “picked his money up that was in front

of him” and that Cobb “grabbed his arm. He [Branson] only got one arm. So he

tussling to get his arm loose.” Tr. 354. White saw these two “tussling * * *.” Tr.

353. White came towards the pool table and hit Cobb. Tr. 353, 355. White and

Cobb “both go down” and hit the ground. Tr. 353, 356.

       {¶21} Chainze testified that White broke free of the fight, got up, and headed

for the door. Tr. 357.

       When all that go on, my uncle [Branson] want to get everybody *
       * * towards [the] * * * door * * *. And they in the doorway trying
       to get out, but he [Cobb] got different doors to where it’s like * *

                                        -12-
Case No. 1-20-43


       * a maze, for real. So they end up in the wrong side going out.
       They end up coming back through the same door.

Tr. 353. Chainze stated that, while a couple of the girls headed for the door with

Branson, “one girl was under the pool table[.]” Tr. 356, 358. Chainze stated that,

by this time, Cobb had “somehow * * * got a gun * * *.” Tr. 357. He testified that

       [Cobb] shoot the gun three times towards the door, ‘Y’all get the
       f**k out of my establishment[.]’ * * * And he turned to me, look
       at me, tell me to get the girl [who was under the pool table]. I
       make her drop the little money she had on the floor * * *. He let
       me out.

Tr. 353. See Tr. 358. Chainze then testified that he said, in response, “[H]ey, hold

on, like don’t shoot. Don’t shoot.” Tr. 358.

       {¶22} Chainze stated that he then went outside with the girl who had been

under the pool table and that he remembered hearing Branson “saying he was hit in

the doorway and his foot was sliding.” Tr. 358. Chainze looked down and saw

“blood dripping.” Tr. 359. He helped Branson get into his vehicle with White and

McKee. Tr. 359. White began driving the vehicle away with McKee in the

passenger seat. Tr. 360. Chainze was with Branson “in the back.” Tr. 360. Chainze

testified that, at this point, Cobb came outside fired his gun “three more times in the

air.” Tr. 358, 360. Chainze stated that White

       start[ed] the car up. We tell him to go. * * * I’m telling Dame
       [White] to go, but we on rims, so in the snow * * * this ain’t really
       good traction. But he ends up getting us up out of there. And
       then we ended up wrecking.



                                         -13-
Case No. 1-20-43


Tr. 360. Chainze stated that their vehicle “slid into a pole” on Michael Avenue. Tr.

360. He said that he “made him [White] take off * * * once the police was on they

way * * *” because White “had a warrant.” Tr. 361.

       {¶23} Chainze testified that he then “pulled him [Branson] out” of the

vehicle * * *.” Tr. 360. Chainze stated that he did not cooperate with the police

when they arrived and that he was placed into a police car. Tr. 361. He told the

officers that the shooting occurred at the scene of the accident. Tr. 371-372, 378-

379. At trial, he admitted that this was a lie. Tr. 381, 422. Chainze explained that

he refused to cooperate with the detective because he “wanted to get to the hospital.”

Tr. 362, 371, 381. He testified that he was cooperative the second time that he spoke

to a detective. Tr. 362.

       {¶24} On cross-examination, Chainze testified that, at the time of trial, he

was in jail for a parole violation and that he had been previously convicted of

robbery. Tr. 364, 367. Chainze testified that he was found to have crumpled up

dollar bills in his pockets on the night of the shooting, but he said that this is how

he kept his money. Tr. 420-421. While Chainze admitted he lied on the night of

the accident, he stated that he told the truth during his second encounter with the

police. Tr. 371-372, 421.

       {¶25} Paige Schaad (“Schaad”) was one of individuals who had been with

McKee, Branson, Chainze, and White at Cobb’s establishment. Tr. 425, 428. After

the shooting, she got into a different vehicle than Branson. Tr. 444. The vehicle

                                        -14-
Case No. 1-20-43


that she was in came upon the scene of the accident after the police had arrived. Tr.

444. After speaking with the police, she went to the hospital where Branson was

taken and then to the police station. Tr. 446-447. She was interviewed two times

after she was taken to the police station. Tr. 464.

       {¶26} During the second interview, Schaad indicated that she believed that

Cobb was getting robbed before the shooting. Tr. 464, 492. See Tr. 452-453. At

trial, the following exchange discussed what Schaad told the police during this

interview:

       [Defense Counsel:] And so what you told them was that—that
       Branson—that you had asked Branson for a cigarette and he was
       acting weird, right?

       [Schaad:] Yes.

       [Defense Counsel:] And you don’t know him all that well, but
       what you were perceiving that night you thought something was
       just awful weird, right?

       [Schaad:] Yes.

       [Defense Counsel:] Um, is that with relation to the other folks too
       or just Branson?

       [Schaad:] No. It was just when I had just approached him.

       [Defense Counsel:] Approached?

       [Schaad:] Branson and Chainze.

       ***

       [Schaad:] Yeah. But, I mean, I was just saying like when I
       approached that’s when he was weird.

                                        -15-
Case No. 1-20-43



      [Defense Counsel:] Okay. And that’s the vibe you got, right?

      [Schaad:] Yeah. Yes.

      [Defense Counsel:] Okay. Um, and then in your statement you
      said that—that Damian [White] walks up to Kenny [Cobb] and
      just started fighting with him, right?

      [Schaad:] Yes.

      [Defense Counsel:] And you couldn’t understand why, right?

      [Schaad:] Yes.

      [Defense Counsel:] You also said as this was going on they, and
      you refer to Chainze and Branson, started scraping up the money,
      right?

      [Schaad:] Yes. I did say that.

      ***

      [Defense Counsel:] Um, in the statement that you gave * * * it
      looked to you as if these guys were robbing Kenny [Cobb] and he
      was fighting back against them, right?

      [Schaad:] Um, you can say that.

      [Defense Counsel:] And when you gave your statement previously
      you had said that you heard one shot?

      [Schaad:] I heard I said two. Two or three.

      [Defense Counsel:] Two to three today. When you testified
      before, * * * didn’t you, in fact, say that you just heard one shot?

      [Schaad:] Um, I’m not sure. * * *




                                       -16-
Case No. 1-20-43


Tr. 493-494, 500. The police later contacted Schaad to arrange a third interview to

discuss why she believed that Cobb was getting robbed on the night of the shooting.

Tr. 492-493.

       {¶27} On January 24, 2019, Schaad returned to the police station for a third

interview in part because she learned that the police had her phone. Tr. 492. She

had given her phone to Branson on the night of the shooting to keep for her in his

pocket. Tr. 491-492. The police had discovered her phone in Branson’s jacket. Tr.

578. During this interview, Schaad informed the police that she had lied to them

previously because she was scared and drunk. Tr. 447, 449. However, she did state

that she believed Cobb did not intend to shoot Branson. Tr. 494.

       {¶28} At the time of the trial, Schaad was in jail for failing to appear at court

in this case. Tr. 424-425. At trial, Schaad testified that McKee was her cousin by

marriage and that she was familiar with Chainze. Tr. 463. However, she stated that

she did not meet Cobb or Branson before the night of the shooting. Tr. 463. She

stated that she went to a local bar with McKee, Branson, White, Chainze, and

another girl, who went by the name “Little.” Tr. 425. Schaad was drinking at this

local bar when Cobb invited them to come to his after-hours establishment. Tr. 427,

429.

       {¶29} Schaad testified that, when she got to Cobb’s place, she sat down at

the bar and had some more alcohol to drink. Tr. 429. She said,



                                         -17-
Case No. 1-20-43


       Me and Kendrah [McKee] were in the bathroom most of the time
       cause I’m like a really emotional drunk so I was in the bathroom
       crying most of the time. * * * [T]he guys were playing games on
       the pool table and I was just sitting between the bar, the back of
       the bar drinking * * *.

Tr. 429-430. She clarified that Chainze and Branson were the ones gambling with

Cobb at the pool table. Tr. 430.

       {¶30} At some point, “Kenny [Cobb] and the boys were arguing,” but

Schaad was “not sure what it was about” because she “really wasn’t paying

attention.” Tr. 435. She stated that she did not remember seeing White get involved

in a physical altercation. Tr. 439. She testified that she just remembered hearing

“two or three gunshots.” Tr. 440. Schaad stated that she began to run out of Cobb’s

establishment and that, “when [she] was outside all [she] seen was Dame [White]

kick the door open and they was right there. He was helping—Chainze was helping

Branson get out of the house.” Tr. 441.

       {¶31} Schaad testified that she got into a car with Little while everyone else

in their group got into Branson’s vehicle. Tr. 443. She stated that, at this point,

Cobb came out of the establishment with his gun and that she “ducked down” in the

car while Branson’s car “pulled off real fast.” Tr. 443. She then testified that

       [A]fter he [Cobb] went inside that’s when we were getting ready
       to pull off. And then we start hearing a whole bunch of sirens and
       so we followed the police cars. And that’s when we seen they had
       gotten into a wreck.




                                        -18-
Case No. 1-20-43


Tr. 443. She testified that, when she arrived at the scene of the accident, she saw

Branson “laying down” but could not see the posture of his body from her vantage

point. Tr. 445. From the scene of the accident, she went to the hospital and then to

the police station where she was interviewed. Tr. 446.

       {¶32} On cross-examination, Schaad stated that, when she was at the local

bar, she did not hear anyone mention that they were planning to rob Cobb at his

establishment. Tr. 499. On redirect, Schaad affirmed that she heard an argument

about cheating at the time that White went over to the pool table and got into a

physical altercation with Cobb. Tr. 501. She further affirmed that she saw Branson

and Chainze grabbing money off of the pool table and that some of the money was

falling onto the floor. Tr. 502. Schaad indicated that neither Branson nor Chainze

produced a weapon during this altercation. Tr. 502.

       {¶33} On May 3, 2019, the police were able to locate and interview White.

Tr. 310. White stated that, in between the shooting and this interview, he had been

avoiding the police because warrants had been issued for him. Tr. 310-311. At trial,

White testified that, on January 14, 2019, he had gone to a local bar with Branson,

Chainze, “and females.” Tr. 286. White stated that he did not “know they [the

females’] name[s]” but remembered that there were “three or four” of them. Tr.

286, 289. When asked whether he was drinking alcohol at this local bar, White

replied, “I was drinking all that day.” Tr. 288.



                                        -19-
Case No. 1-20-43


       {¶34} At some point, he and his associates went to an establishment “on * *

* St. Johns.” Tr. 288. At this establishment, White continued drinking “at the bar

with the females” while Chainze, Brandon, and an older person were gambling at a

pool table in the room. Tr. 289, 290-291. White indicated that he heard what

sounded like an argument:

       I mean * * * they already was just loud anyway because they was
       intoxicated anyway, you feel me, so, yeah, I didn’t think nothing
       of it, you feel me, for real, for real.

Tr. 293. But White heard Branson say that he was being cheated. Tr. 294. White

indicated that a “tussle” between Branson and the older person began. Tr. 295.

       {¶35} During his testimony, White affirmed that, at the time this tussle

began, he did not see anyone produce a firearm; that he did not see anyone in his

group approach Cobb in a threatening manner; and that he did not see Chainze

involved in this physical altercation. Tr. 297-298. However, White testified that he

went up to the older person and “knocked him on the floor * * *” because the older

person was bigger than Branson and because Branson only had one arm. Tr. 296.

       {¶36} White testified that he then got up and ran out the door. Tr. 296. He

then remembered hearing someone say, “I’m hit.” Tr. 297. But White did not

remember hearing any gunshots. Tr. 297. White said:

       I jumped in [the car]—I was telling them girls to drive the car.
       Everybody was panicking. So when they panicked I just—they
       threw him in the backseat and we took off and we wrecked down
       the street.


                                       -20-
Case No. 1-20-43


Tr. 297. White stated that he was driving with Branson, Chainze, and one of the

females in the vehicle. Tr. 299. He testified that they told him to drive to the

hospital and that they got into an accident on the way. Tr. 300.

       {¶37} White affirmed that the vehicle crashed into a utility pole because “it

was icy and [he] * * * was drunk.” Tr. 300-301. White testified as follows about

what happened after the accident:

       I jump out the window of the truck. I started ringing people’s
       door, knocking on the door and tell them to call somebody.
       Somebody needs some help.

       I run back. I’m making sure—I’m asking everybody is they okay.
       At the time I got warrants. So everybody was saying they was
       okay. They was cool. I’m like, I just told people to call for help
       and I left.

Tr. 301. White stated that the warrants were for “OVI and possession” of cocaine.

Tr. 302. He affirmed that he did not want to be caught having “crashed into a pole

intoxicated” given that he had “OVI warrants.” Tr. 302.

       {¶38} White admitted that he did not want to give a statement to the police

and that he had tried to avoid the police for several months. Tr. 302, 310. Further,

after the police had located him, White went to prison as the result of one of the

prior charges that had been pending against him. Tr. 303-304, 312. On cross-

examination, the following exchange occurred regarding the initial statement that

White had given to the police:




                                       -21-
Case No. 1-20-43


      [Defense Counsel:] Mr. White, just getting back to your statement
      here. So, what I had asked you previously was that Branson was
      upset cause he thought that Mr. Cobb was cheating him, correct?

      [White:] Yes.

      [Defense Counsel:] Okay. And when you gave a statement to the
      police you even said that Branon was a sore loser, right?

      [White:] Yeah.

      [Defense Counsel:] He had an attitude, right?

      [White:] Uh-huh

      [Defense Counsel:] And * * * you even got into it with some people
      in the street about that, didn’t you? Right?

      [White:] Yes.

      [Defense Counsel:] And what you said to the officer was that he
      made a dumba** f***ed up decision. Right? Branson?

      ***

      [White:] Yes.

      ***

      [Defense Counsel:] * * * And you also told the officer that
      Branson swung on Kenny [Cobb], right?

      [White:] Yes.

      [Defense Counsel:] And you said that you had tackled Kenny
      [Cobb], correct?

      [White:] Yes.

      ***


                                     -22-
Case No. 1-20-43


      [Defense Counsel:] When you talked to Detective Jennings, when
      you went in there, he never said the word robbery to you, isn’t
      that true?

      [White:] Not * * * that I know of.

      [Defense Counsel:] Okay. You were the first one to volunteer the
      word robbery to Detective Jennings, isn’t that right?

      [White:] Yeah. Somebody had told me that.

      [Defense Counsel:] Were you using drugs that night?

      [White:] I was drunk. I just drank.

      [Defense Counsel:] Just drinking, huh?

      [White:] Had some, probably had some weed. That’s all.

Tr. 324-325. The cross-examination continued as follows:

      [Defense Counsel:] All right. You’re aware that one of the girls
      said that you went and punched Kenny [Cobb], right?

      [White:] No. I wasn’t aware of that.

      [Defense Counsel:] Okay. So, if somebody came in here and said
      that they’d be lying about it, is that right?

      [White:] Yeah, cause we got to tussling * * *.

      [Defense Counsel:] So, you’re tussling?

      [White:] Yep.

      [Defense Counsel:] Branson takes a swing at Kenny [Cobb],
      right?

      [White:] Yep.



                                     -23-
Case No. 1-20-43


      [Defense Counsel:] Okay. And it’s you and the two Tuckers
      [Branson and Chainze] and Kenny [Cobb] at this point, right?

      [White:] Yeah—

      [Defense Counsel:] Correct?

      [White:] –And the females, yep.

      ***

      [Defense Counsel:] And Branson’s all upset because he feels like
      Kenny’s cheating him, is that right?

      [White:] Yes.

Tr. 328-329. On redirect, White testified that, as a result of the events of that

evening, he “messed [his] * * * lip up and * * * had busted the side of my face.”

However, he was not sure whether this was because of the physical altercation or

because of the subsequent accident. Tr. 331-332.

      {¶39} On February 14, 2019, Cobb was indicted on one count of murder in

violation of R.C. 2903.02(B) with a firearm specification and a repeat violent

offender specification; one count of felonious assault in violation of R.C.

2903.11(A)(2), a felony of the second degree; and one count of having weapons

while under disability in violation of R.C. 2923.13(A)(2), a felony of the third

degree. Doc. 5. The jury trial was held in between January 27 and January 31,

2020. Tr. 1. At trial, Chainze, White, Schaad, Patrolman Ricker, Patrolman

Weidman, Officer Adkins, Sergeant Garlock, Detective Jennings, and Detective



                                      -24-
Case No. 1-20-43


Stechschulte testified. The State also played a recording of Cobb’s interview with

the police. Tr. 744. Ex. 76.

       {¶40} Further, at trial, Dr. Jeffrey Hudson (“Dr. Hudson”), a forensic

pathologist with the Lucas County Coroner’s Office, testified about the results of

Branson’s autopsy. Tr. 505-506. Ex. 73. Tr. 508. He stated that Branson had a

gunshot wound on his right hip and that there were no other notable external injuries

to his body.    Tr. 510.    Dr. Hudson testified that the bullet had “transected

[Branson’s] * * * right iliac artery” and that the resulting blood loss from this wound

likely brought about his death within “minutes.” Tr. 516-517. He then concluded

that the cause of Branson’s death “was a gunshot would to the right hip” and that

the manner of Branson’s death was, therefore, a homicide. Ex. 74. Tr. 517, 519.

       {¶41} On February 3, 2020, the jury returned a verdict of guilty on the count

of felonious assault in violation of R.C. 2903.11(A)(2), finding that the Defense did

not prove that Cobb acted in self-defense by a preponderance of the evidence. Doc.

275-276. However, the jury returned a verdict of not guilty on the charge of murder,

finding that the Defense proved by a preponderance of the evidence that Cobb acted

in self-defense. Doc. 274. After a bench trial on the third count, the trial court

found Cobb guilty of having weapons under disability in violation of R.C.

2923.13(A)(2). Doc. 276, 308.




                                         -25-
Case No. 1-20-43


      {¶42} On September 10, 2020, the trial court issued its judgment entry of

sentencing. Doc. 308. Cobb then filed his notice of appeal on October 6, 2020.

Doc. 311. On appeal, he raises the following four assignments of error:

                           First Assignment of Error

      The trial court erred when it refused to instruct the jury and
      refused to consider the newly enacted version of R.C.
      2901.05(B)(1) regarding self defense in violation of Cobb’s
      constitutional rights.

                          Second Assignment of Error

      The trial court erred when it instructed the jurors that the only
      justification for the use of deadly force was in self-defense and
      failed to instruct on the justification for using deadly force to halt
      a dangerous, violent felon.

                          Third Assignment of Error

      The trial court erred to the prejudice of Cobb by refusing to
      permit evidence of the violent character of the decedent and his
      associate, of their reputation for violence and of a specific instance
      of violence, where the issue was raised as to which man involved
      in the altercation was the aggressor, where Cobb was aware of the
      character and reputation for violence and the specific prior
      instance of violence and where the trial court imposed the burden
      of establishing self-defenses upon Cobb thereby deprived Cobb of
      his right under the Confrontation Clause and to Due Process and
      a fundamentally fair jury trial under the Fifth, Sixth, and
      Fourteenth Amendments to the US Constitution.

                          Fourth Assignment of Error

      The verdicts are not supported by sufficient evidence and are
      against the manifest weight of the evidence.




                                       -26-
Case No. 1-20-43


                            First Assignment of Error

      {¶43} Cobb argues that the trial court failed to give a jury instruction that

included revisions to the statutory definition of self-defense that became effective

after the commission of the alleged offense.

                                  Legal Standard

      {¶44} “A statute is presumed to be prospective in its operation unless

expressly made retrospective.” R.C. 1.48. Further, under R.C. 1.58,

      the reenactment, amendment, or repeal of a statute does not: 1)
      affect the prior operation of the statute or any prior action taken
      thereunder; 2) affect any validation, cure, right, privilege,
      obligation, or liability previously acquired, accrued, accorded, or
      incurred thereunder; 3) affect any violation thereof or penalty,
      forfeiture, or punishment incurred in respect thereto, prior to the
      amendment or repeal; and 4) affect any investigation, proceeding,
      or remedy in respect of any such privilege, obligation, liability,
      penalty, forfeiture, or punishment.

(Emphasis Sic.) State v. Koch, 2019-Ohio-4099, 146 N.E.3d 1238, ¶ 103 (2d Dist.),

citing R.C. 1.58(A)(1-4). Further,

      the General Assembly does not possess an absolute right to adopt
      retroactive statutes.     Section 28, Article II of the Ohio
      Constitution prohibits the retroactive impairment of vested
      substantive rights. See State v. LaSalle, 96 Ohio St.3d 178, 2002-
      Ohio-4009, 772 N.E.2d 1172, ¶ 13. However, the General
      Assembly may make retroactive any legislation that is merely
      remedial in nature. See State ex rel. Slaughter v. Indus. Comm.
      (1937), 132 Ohio St. 537, 542, 8 O.O. 531, 9 N.E.2d 505.




                                       -27-
Case No. 1-20-43


State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, 871 N.E.2d 1167, ¶ 9. The

Ohio Supreme Court has enunciated a two-step analysis in determining whether a

statute ought to apply retroactively from its effective date:

       First, the reviewing court must determine as a threshold matter
       whether the statute is expressly made retroactive. LaSalle, [supra,
       at 181] * * *, citing Van Fossen [v. Babcock Wilcox Co.], 36 Ohio
       St.3d 100, 522 N.E.2d 489, [(1988),] at paragraphs one and two of
       the syllabus[, superseded by statute on other grounds, Talik v.
       Federal Marine Terminals, Inc., 117 Ohio St.3d 496, 2008-Ohio-
       937, 885 N.E.2d 204, fn. 5]. The General Assembly’s failure to
       clearly enunciate retroactivity ends the analysis, and the relevant
       statute may be applied only prospectively. Id. If a statute is
       clearly retroactive, though, the reviewing court must then
       determine whether it is substantive or remedial in nature. LaSalle
       at 181 * * *.

Consilio at ¶ 10. The first part of the test determines whether the General Assembly

“expressly made [the statute] retroactive,” as required by R.C. 1.48; the second part

determines whether it was empowered to do so.” (Brackets sic.) Hyle v. Porter,

117 Ohio St.3d 165, 2008-Ohio-542, 882 N.E.2d 899, ¶ 8, quoting Van Fossen at

106. Since this issue presents a matter of statutory interpretation, a de novo standard

of review is applicable on appeal. Consilio at ¶ 8.

                                   Legal Analysis

       {¶45} On December 27, 2018, the General Assembly passed Am. Sub. H.B.

228 (“H.B. 228”) and amended the provisions in R.C. 2901.05 that define self-

defense. Am. Sub. H.B. No. 228. This amendment became effective on March 28,

2019. R.C. 2901.05. Under the former version of R.C. 2901.05(A), the accused


                                         -28-
Case No. 1-20-43


had the burden of proving that he or she had used force in self-defense by a

preponderance of the evidence. Former R.C. 2901.05(A). But the amended version

of R.C. 2901.05 requires the State to prove that the accused did not use force in self-

defense beyond a reasonable doubt. R.C. 2901.05(A), (B)(1). See State v. Petway,

11th Dist. Lake No. 2019-L-124, 2020-Ohio-3848, ¶ 55.

       {¶46} In this appeal, Cobb argues that the trial court erred in determining

that the former version of R.C. 2901.05 governed the facts of this case and in

determining, on this basis, that he had the burden of establishing self-defense by a

preponderance of the evidence. Tr. 222-230, 838. In this case, the offenses that

Cobb was indicted on occurred on January 15, 2019, and his trial began on January

27, 2020. Tr. 1, 250. Doc. 5. Thus, Cobb committed the offenses before the

effective date of H.B. 228 but was tried after the effective date of H.B. 228.

       {¶47} In State v. Adkins, this Court considered an appeal in which the

defendant argued that, even though he committed the alleged offense before H.B.

228 became effective, the amended version of R.C. 2901.05 should apply to his case

because his trial occurred after the effective date. State v. Adkins, 3d Dist. Allen

No. 1-19-71, 2020-Ohio-6799, ¶ 29. We concluded that

       the General Assembly never expressly determined that H.B. 228
       is to be retroactively applied. See Koch[, supra,] at ¶ 103.
       Moreover, R.C. 2901.05, on its face, does not explicitly indicate a
       legislative intent that it applies retroactively to offenses that
       occurred before the effective date of the statute.



                                         -29-
Case No. 1-20-43


Id. at ¶ 32, citing Kiser v. Coleman, 28 Ohio St.3d 259, 262, 503 N.E.2d 753, 756

(1986) (“If there is no clear indication of retroactive application, then the statute

may only apply to cases which arise subsequent to its enactment.”). As such, we

determined that the defendant “was not entitled to retroactive application of the

burden-shifting changes made by the General Assembly to Ohio’s self-defense

statute, R.C. 2901.05, set forth in H.B. 228.” Adkins at ¶ 33.

       {¶48} Other appellate districts have reached the conclusion that the former

version of R.C. 2901.05 is applicable if the accused committed the alleged offense

before the effective date of March 28, 2019. State v. Irvin, 2020-Ohio-4847, 160

N.E.3d 388 ¶ 26 (2d Dist.); State v. Stiltner, 4th Dist. Scioto No. 19CA3882, 2021-

Ohio-959, ¶ 56-57; State v. Brooks, 2020-Ohio-4123, 157 N.E.3d 387, ¶ 38 (5th

Dist.), ¶ 23; State v. Brown, 9th Dist. Wayne No. 19AP0004, 2020-Ohio-529, ¶ 23;

State v. McEndree, 2020-Ohio-4526, 159 N.E.3d 311, ¶ 46 (11th Dist.).

       {¶49} However, we note that other appellate districts have found the

amended version of R.C. 2901.05 to be applicable if the defendant’s trial occurred

after the effective date of the amendment. State v. Pitts, 2020-Ohio-5495, 163

N.E.3d 1169, ¶ 25 (1st Dist.); State v. Smith, 6th Dist. Wood No. WD-19-070, 2020-

Ohio-5119, ¶ 32; State v. Reyes-Figueroa, 2020-Ohio-4460, 158 N.E.3d 939, ¶ 23




                                        -30-
Case No. 1-20-43


(8th Dist.); State v. Carney, 10th Dist. Franklin No. 19AP-402, 2020-Ohio-2691, ¶

31; State v. Lewis, 2020-Ohio-3762, 156 N.E.3d 281 ¶ 26 (12th Dist.).1

         {¶50} Nonetheless, we will apply our precedent in Adkins to the facts of the

case before us. Adkins, supra, at ¶ 32-33. See also State v. Williams, 3d Dist. Allen

No. 1-19-39, 2019-Ohio-5381, fn. 1 (“[A]pply[ing] the version of R.C. 2901.05 in

effect at the time the defendant committed the offense”). Accordingly, the trial court

did not err in concluding that former R.C. 2901.05 applied to this case because the

alleged offense occurred before the effective date of the amendment to R.C.

2901.05. For this reason, Cobb’s first assignment of error is overruled.

                                         Second Assignment of Error

         {¶51} Cobb argues that the trial court should have instructed the jury that

deadly force may be used “when necessary to apprehend a fleeing felon” or “to

prevent the commission of a dangerous, violent felony * * *.” Appellant’s Brief,

12-13.

                                             Legal Standard

         {¶52} “Jury instructions are critically important to assist juries in

determining the interplay between the facts of the case before it and the applicable

law.” State v. Griffin, 141 Ohio St.3d 392, 2014-Ohio-4767, 24 N.E.3d 1147, ¶ 5.


1
  On December 30, 2020, the Supreme Court of Ohio determined that a conflict existed between the decision
of the Fifth District Court of Appeals in State v. Brooks, supra, and the decision of the Twelfth District Court
of Appeals in State v. Gloff, 2020-Ohio-3143, 155 N.E.3d 42 (12th Dist.). State v. Brooks, 160 Ohio St.3d
1516, 2020-Ohio-6834, 159 N.E.3d 1176. The certified question is: “Does legislation that shifts the burden
of proof on self-defense to the prosecution (2018 H.B. 228, eff. March 28, 2019) apply to all subsequent trials
even when the alleged offenses occurred prior to the effective date of the act?” Id.

                                                     -31-
Case No. 1-20-43


      A jury instruction must provide a correct and pertinent statement
      of the law that is relevant to the facts of the case. State v. White,
      142 Ohio St.3d 277, 2015-Ohio-492, [29 N.E.3d 939,] ¶ 46. “[I]n
      reviewing a record to determine whether there is sufficient
      evidence to support the giving of an instruction, ‘an appellate
      court should determine whether the record contains evidence
      from which reasonable minds might reach the conclusion sought
      by the instruction.’” McDonald-Glasco[, 10th Dist. Franklin No.
      17AP-368, 2018-Ohio-1918,] ¶ 30, quoting Murphy v. Carrollton
      Mfg. Co., 61 Ohio St.3d 585, 591[, 575 N.E.3d 585] (1991); Feterle
      v. Huettner, 28 Ohio St.2d 54[, 275 N.E.2d 340] (1971). The trial
      court will not provide a jury instruction where there is no
      evidence to support an issue. Murphy at 591, citing Riley v.
      Cincinnati, 46 Ohio St.2d 287[, 348 N.E.2d 135] (1976).

State v. Hawkins, 10th Dist. Franklin No. 19AP-546, 2021-Ohio-2899, ¶ 57. Thus,

a trial court may “refuse to admit proposed jury instructions which are either

redundant or immaterial to the case.” State v. Boyde, 10th Dist. Franklin No. 12AP-

981, 2013-Ohio-3795, ¶ 12, quoting Bostic v. Connor, 37 Ohio St.3d 144, 524

N.E.2d 881 (1988), paragraph two of the syllabus. Further,

      ‘Ohio Jury Instructions is a compendium of standard instructions
      prepared by the Jury Instructions Committee of the Ohio Judicial
      Conference, and is generally followed and applied by Ohio’s
      courts.’ State v. Thompson, 2d Dist. Montgomery No. 22984, 2010-
      Ohio-1680, ¶ 174. ‘The instructions found in Ohio Jury
      Instructions are not mandatory. Rather, they are recommended
      instructions based primarily upon case law and statutes * * *.’
      State v. Martens, 90 Ohio App.3d 338, 343, 629 N.E.2d 462, 465
      (3d Dist. [1993]). This Court has previously held that, when a
      ‘trial court’s instructions closely track the * * * language of the
      Ohio Jury Instructions,’ this ‘suggests their accuracy and
      comprehensibility.’ State v. Smith, 3d Dist. Logan No. 8-12-05,
      2013-Ohio-746, ¶ 31.

State v. Berry, 3d Dist. Union No. 14-20-05, 2021-Ohio-1132, ¶ 100.


                                       -32-
Case No. 1-20-43


       {¶53} “Jury instructions * * * are within the sound discretion of the trial

court and will not be disturbed on appeal unless an abuse of discretion is shown.”

State v. Waldock, 2015-Ohio-1079, 33 N.E.3d 505, ¶ 91 (3d Dist.).


       [W]hen reviewing a trial court’s jury instructions, the proper
       review for an appellate court is whether the trial court’s refusal
       to give a requested jury instruction constituted an abuse of
       discretion under the facts and circumstances of the case.

Id., quoting State v. Dailey, 3d Dist. Hancock No. 5-99-56, 2000 WL 567894, *1

(May 9, 2000). An abuse of discretion is not merely an error of judgment. State v.

Sullivan, 2017-Ohio-8937, 102 N.E.3d 86, ¶ 20 (3d Dist.). Rather, an abuse of

discretion is present where the trial court’s decision was arbitrary, unreasonable, or

capricious. State v. Howton, 3d Dist. Allen No. 1-16-35, 2017-Ohio-4349, ¶ 23.


                                   Legal Analysis
       {¶54} In this case, the trial court gave a lengthy jury instruction for self-

defense. Tr. 952-955. We note that the jury instructions given by the trial court on

self-defense “closely track the suggested language of the Ohio Jury Instructions” on

this matter. Smith, 2013-Ohio-746, at ¶ 31. See Ohio Jury Instructions, CR Section

421.19 (Rev. Sept. 12, 2020). Tr. 952-955. See Tr. 944-945. This “suggests their

accuracy and comprehensibility.” Smith, 2013-Ohio-746, at ¶ 31. We will keep this

in mind as we proceed to examine Cobb’s challenges to the jury instructions.

       {¶55} On appeal, Cobb argues that the trial court erred by failing to instruct

the jurors (1) that “a private citizen has the same arrest powers as a law enforcement

                                        -33-
Case No. 1-20-43


officer to apprehend a person without a warrant when there are reasonable grounds

to believe the person committed a felony” and (2) that “a private citizen has the

same authority to use deadly force to stop the commission of a felony or to halt a

fleeing felon as does a police officer.” Appellant’s Brief, 13-14.

       {¶56} In arguing that a private citizen has “authority to use deadly force * *

* to halt a fleeing felon,” Cobb references R.C. 2935.04, which reads as follows:

       When a felony has been committed, or there is reasonable ground
       to believe that a felony has been committed, any person without a
       warrant may arrest another whom he has reasonable cause to
       believe is guilty of the offense, and detain him until a warrant can
       be obtained.

R.C. 2935.04. However, during the police interview, Cobb was asked why he fired

the gun at Branson and gave this answer:

       Because there’s a whole bunch more people. * * * How the f**k I
       know what they got? So you shoot * * * and make them get the
       f**k outta here. I can’t watch everybody. Seriously, I can’t watch
       everybody. You can’t do that.

Cobb further explained that

       [t]hey [Branson and his associates] grab all my money and s**t.
       Then, I hate to say I got lucky. Hate to say I got lucky. But I got
       the pistol. Tell myself I’m gonna shoot the motherf**ker in the
       leg, will get the motherf**kers outta here. Boom.

Ex. 76. He also indicated that he fired the gun to “send a warning” so that

“[e]verybody say, ‘Oh. Let’s get the f**k outta here.’” Ex. 76.

       {¶57} These statements clearly indicate that Cobb did not employ deadly

force in the process of attempting to effectuate a warrantless arrest of a felon. His

                                        -34-
Case No. 1-20-43


stated intention for firing the gun was to cause Branson and his associates to leave

his establishment. Ex. 76. Thus, according to Cobb, he did not use deadly force “to

halt a fleeing felon” but to cause the alleged felons to flee. Appellant’s Brief, 14.

See also State v. Hunter, 10th Dist. Franklin No. 88AP-959, 1989 WL 99423, *2

(Aug. 29, 1989).

       {¶58} The Defense did not present any other evidence that would suggest

that Cobb was attempting to effectuate a warrantless arrest Branson or any of his

associates. In the absence of any evidence in the record that would suggest that

Cobb was attempting to effectuate a warrantless arrest, a reasonable trier of fact

could not “reach the conclusion sought by the instruction.” Hawkins, supra, at ¶ 57,

quoting Murphy, supra, at 591. As such, the trial court did not abuse its discretion

in refusing to include a jury instruction that was “immaterial to the case.” Boyde,

supra, at ¶ 12, quoting Bostic, supra, at paragraph two of the syllabus.

       {¶59} Next, in arguing that the trial court should have instructed the jury that

“a private citizen has the same authority to use deadly force to stop the commission

of a felony or to halt a fleeing felon as does a police officer,” Cobb directs our

attention to Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985).

Appellant’s Brief, 13. In Garner, the United States Supreme Court considered the

constitutionality of a Tennessee statute that allowed a police officer to “use all the

necessary means to effect the arrest” of a fleeing felon if the officer has “given



                                         -35-
Case No. 1-20-43


notice of the intention to arrest * * *.” Garner at 5. The United States Supreme

Court concluded that

       [a] police officer may not seize an unarmed, nondangerous
       suspect by shooting him dead. The Tennessee statute is
       unconstitutional insofar as it authorizes the use of deadly force
       against such fleeing suspects.

       It is not, however, unconstitutional on its face. Where the officer
       has probable cause to believe that the suspect poses a threat of
       serious physical harm, either to the officer or to others, it is not
       constitutionally unreasonable to prevent escape by using deadly
       force. Thus, if the suspect threatens the officer with a weapon or
       there is probable cause to believe that he has committed a crime
       involving the infliction or threatened infliction of serious physical
       harm, deadly force may be used if necessary to prevent escape,
       and if, where feasible, some warning has been given.

Garner at 11-12. This decision addresses when a police officer may use deadly

force to prevent the escape of a suspected felon. Id.

       {¶60} Even if Garner was applicable to the case presently before this Court,

there is still no evidence that Cobb used deadly force as part of an effort to prevent

anyone from fleeing from his establishment. Garner at 11. Further, there is also no

indication that Cobb attempted to inform or warn those present that he intended to

effectuate an arrest. Garner at 11-12. See also Hunter, supra, at *5-6. Thus, Cobb’s

reliance on the Supreme Court’s decision in Garner does not establish that he was

entitled to this requested jury instruction.

       {¶61} Aside from Garner, Cobb directs us to no other legal authority in

support of this legal challenge to the jury instructions. As such, Cobb has ultimately


                                          -36-
Case No. 1-20-43


“offered no legal authority that * * * [this requested] instruction was required.”

State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70 N.E.3d 508, ¶ 242.

Accordingly, Cobb has not demonstrated that the trial court abused its discretion in

deciding not to include this requested jury instruction. Thus, Cobb’s second

assignment of error is overruled.

                            Third Assignment of Error

       {¶62} Cobb argues that the trial court erred in excluding evidence of the

violent characters of Branson and Chainze.

                                    Legal Standard

       {¶63} “Evid.R. 404 and Evid.R. 405 govern the admission of character

evidence. Evid.R. 404(A) specifies when character evidence is admissible * * *.”

(Emphasis sic.) State v. Barnes, 94 Ohio St.3d 21, 23, 2002-Ohio-68, 759 N.E.2d

1240, 1244-1245 (2002). Evid.R. 404 reads, in its relevant part, as follows:

       (A) Character Evidence Generally. Evidence of a person’s
       character or a trait of character is not admissible for the purpose
       of proving action in conformity therewith on a particular
       occasion, subject to the following exceptions:

       ***

       (2) Character of Victim. Evidence of a pertinent trait of character
       of the victim of the crime offered by an accused, or by the
       prosecution to rebut the same, or evidence of a character trait of
       peacefulness of the victim offered by the prosecution in a
       homicide case to rebut evidence that the victim was the first
       aggressor is admissible; * * *.



                                         -37-
Case No. 1-20-43


       (3) Character of Witness. Evidence of the character of a witness
       on the issue of credibility is admissible as provided in Rules 607,
       608, and 609.

       (B) Other Crimes, Wrongs or Acts. Evidence of other crimes,
       wrongs, or acts is not admissible to prove the character of a
       person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of
       motive, opportunity, intent, preparation, plan, knowledge,
       identity, or absence of mistake or accident. In criminal cases, the
       proponent of evidence to be offered under this rule shall provide
       reasonable notice in advance of trial, or during trial if the court
       excuses pretrial notice on good cause shown, of the general nature
       of any such evidence it intends to introduce at trial.

Evid.R. 404. Thus, different rules govern the admissibility of character evidence

for victims and witnesses. Evid.R. 404(A).

       {¶64} Evidence of a victim’s character “may only be offered in accordance

with the * * * dictates of Evid.R. 405[.]” Smith, 2013-Ohio-746, at ¶ 15. See Barnes

at 23. Evid.R. 405 reads as follows:

       (A) Reputation or Opinion. In all cases in which evidence of
       character or a trait of character of a person is admissible, proof
       may be made by testimony as to reputation or by testimony in the
       form of an opinion. On cross-examination, inquiry is allowable
       into relevant specific instances of conduct.

       (B) Specific Instances of Conduct. In cases in which character or
       a trait of character of a person is an essential element of a charge,
       claim, or defense, proof may also be made of specific instances of
       his conduct.

Evid.R. 405. “A defendant may successfully assert self-defense without resort to

proving any aspect of a victim’s character.” Barnes at 25. For this reason, character

evidence “is not an essential component of the defense and falls outside the limited

                                        -38-
Case No. 1-20-43


scope of Evid.R. 405(B).” Id. Thus, “Evid.R. 405(B) precludes a defendant from

introducing specific instances of the victim’s conduct to prove that the victim was

the initial aggressor.” Barnes at 25.

       {¶65} However, defendants may “testify about specific instances of the

victim’s prior conduct known to the defendant in order to establish the defendant’s

state of mind.” Smith, 2013-Ohio-746, at ¶ 18, quoting State v. Moore, 3d Dist.

Allen Nos. 1-06-89, 1-06-96, 2007-Ohio-3600, ¶ 59. See State v. Herron, 2d Dist.

Montgomery No. 28146, 2019-Ohio-3292, ¶ 28; State v. Gott, 6th Dist. Lucas No.

L-11-1070, 2013-Ohio-4624, ¶ 35; State v. Ryan, 2018-Ohio-2600, 115 N.E.3d 659,

¶ 93 (11th Dist.).

       {¶66} “These events are admissible in evidence, not because they establish

something about the victim’s character, but because they tend to show why the

defendant believed the victim would kill or severely injure him.” State v. Carlson,

31 Ohio App.3d 72, 73, 508 N.E.2d 999 (8th Dist. 1986). “The critical issue is what

the defendant knew about the alleged victim at the time of the confrontation.” State

v. Steinhauer, 4th Dist. Scioto No. 12CA3528, 2014-Ohio-1981, ¶ 29.

       {¶67} We must resort to Evid.R. 608 when considering the admissibility of

evidence of a witness’s “character or conduct.” Evid.R. 404(A)(3), 608. Evid.R.

608 reads, in its relevant part, as follows:

       (A) Opinion and Reputation Evidence of Character. The
       credibility of a witness may be attacked or supported by evidence
       in the form of opinion or reputation, but subject to these

                                          -39-
Case No. 1-20-43


       limitations: (1) the evidence may refer only to character for
       truthfulness or untruthfulness, and (2) evidence of truthful
       character is admissible only after the character of the witness for
       truthfulness has been attacked by opinion or reputation evidence
       or otherwise.

Evid.R. 608(A). Thus, “Evid.R. 608(A)(1) permits a party to attack the credibility

of a witness via opinion testimony if it refers to his or her character for

untruthfulness.” State v. Habeeb-Ullah, 11th Dist. Portage No. 2019-P-0006, 2019-

Ohio-4517, ¶ 14.

       {¶68} The decision to admit or exclude evidence lies within the sound

discretion of the trial court. State v. Beaver, 3d Dist. Marion No. 9-17-37, 2018-

Ohio-2438, ¶ 12. For this reason, an appellate court will not reverse a trial court’s

determination on the admissibility of evidence in the absence of an abuse of

discretion. Berry, supra, at ¶ 100. An abuse of discretion is not merely an error of

judgment. Sullivan, supra, at ¶ 20. Rather, an abuse of discretion is present where

the trial court’s decision was arbitrary, unreasonable, or capricious. Howton, supra,

at ¶ 23.

                                  Legal Analysis

       {¶69} Cobb argues that the trial court erred in deciding (1) to exclude a

statement made by Detective Stechschulte during the recorded police interview; (2)

to exclude statements made by him (Cobb) during the recorded police interview; (3)

to exclude White’s description of how Branson had responded in the past to losing

at gambling; and (4) to prohibit Chainze from testifying about his reputation in the

                                        -40-
Case No. 1-20-43


community. Cobb argues that this excluded evidence was an important part of

proving self-defense. We will examine each of these four arguments in turn.

       {¶70} First, Cobb argues that a statement made by Detective Stechschulte

during the police interview should not have been edited out of the recording played

to the jury.   See Tr. 809, 811-812.      In his brief, Cobb states that Detective

Stechschulte told him, “It’s not the first time Branson tried to rob somebody. That’s

how he lost his f**king arm.” Appellant’s Brief, 16-17. This statement apparently

refers to a specific incident from Branson’s past in which “he lost his * * * arm.”

Id.

       {¶71} Detective Stechschulte made this statement to Cobb at a police

interview that occurred after the shooting. There is no indication in the record that

Cobb was aware of how Branson had lost his arm prior to the police interview.

Thus, there is no indication that this incident from Branson’s past could have had

any effect on Cobb’s state of mind at the time of the shooting. At best, this evidence

would imply that Branson was the initial aggressor. However, the Ohio Supreme

Court has specifically held “that specific instances of a victim’s prior conduct are

not admissible to prove that a victim was the initial aggressor * * *.” Barnes, supra,

at 23. Thus, Cobb has not demonstrated that the exclusion of this evidence was an

abuse of discretion.

       {¶72} Second, during several recorded statements to the police, Cobb

reported that Chainze had attempted to rob him in the past; that he knew Chainze

                                        -41-
Case No. 1-20-43


had robbed other people; and that he (Cobb) had heard a one-armed person had

robbed someone named Joe Pete. Cobb asserts that these statements should have

been admitted into evidence. At trial, an edited recording of his interview with the

police was admitted into evidence. Ex. 76. In this recording as edited, Cobb said:

“I know Chainze has robbed a thousand motherf**kers.” Ex. 76. He also said that,

just before the shooting,

       [i]t just dawned on me ‘cause that—I kept looking at that f**kin
       nub, like thinking what the f**k this nub, this nub. Oh, that the
       same mother**ker who just robbed Joe Pete. You know what I’m
       saying? It wasn’t dawning on me.

Ex. 76. Further, in a recorded phone call with the police that was admitted into

evidence, Cobb can be heard saying that “[a] dude named Chainze tried to rob me a

long, long time ago.” Ex. 75. He can also be heard saying, “Somebody told me he

[the one-armed person] tried to rob Joe Pete.” Ex. 75. Tr. 619. Recordings of the

phone call and the police interview with Cobb were admitted into evidence. Tr.

809, 813. Ex. 75, 76. Thus, based upon what we are able to review in the record,

the information about Cobb’s personal knowledge of Chainze’s past does not appear

to have been excluded by the trial court. See Tr. 685, 688, 697, 698, 745-746.

       {¶73} Third, Cobb argues that the trial court erred in determining that White

could not testify about Branson’s prior behavior while gambling. At trial, the

Defense asked White the following question: “And, in fact, this isn’t the first time

that Branson had some beef about gambling, being a sore lo[]ser, so to speak, isn’t


                                       -42-
Case No. 1-20-43


that true?” Tr. 316. The State then objected on the grounds that the scope of this

question went beyond reputation or opinion evidence and invited responses that

would detail specific instances of Branson’s past conduct. Tr. 319. The State also

argued that White had testified that had only known Branson for “two, three

months” prior to the shooting, making his knowledge on this subject rather limited.

Tr. 287, 320.

       {¶74} In response, the Defense argued that this information was admissible

because it related to Cobb’s state of mind at the time of the shooting. Tr. 321.

However, the Defense also noted that White “hasn’t even said whether or not he has

information or knowledge on it. And if he doesn’t that’s where we’re at.” Tr. 321.

The State then pointed to the fact that Cobb indicated, during the police interview,

that he was unfamiliar with Branson at the time of the shooting. Tr. 322. After

hearing these statements, the trial court sustained the State’s objection. Tr. 322-

323.

       {¶75} A review of the police interview indicates that Cobb informed the

police that he had prior dealings with Chainze but was unfamiliar with Branson. Ex.

76. During his interview with the police, Cobb did state that, just before the

shooting,

       It just dawned on me * * *—I kept looking at that f**kin nub, like
       thinking what the f**k this nub, this nub. Oh, that the same
       mother**ker who just robbed Joe Pete. You know what I’m
       saying? It wasn’t dawning on me.


                                       -43-
Case No. 1-20-43


Ex. 76. This statement indicates that Cobb had a general awareness that a person

with one arm had “just robbed Joe Pete.” Ex. 76.

       {¶76} However, there is no indication in the record that Cobb would have

been familiar with any of the prior specific acts that Branson had committed while

gambling. State v. Vinson, 11th Dist. Lake No. 2006-L-238, 2007-Ohio-5199, ¶ 66

(holding that “[a] defendant may only introduce specific instances of a victim’s prior

conduct that are known to the defendant at the time of the incident”). Consequently,

Branson’s prior behavior while gambling was not relevant to Cobb’s state of mind

at the time of the shooting.

       {¶77} Further, after the trial court sustained the State’s objection to the

question about Branson’s prior “beef about gambling,” the Defense was permitted

to engage in the following line of questioning with White:

       [Defense Counsel:] Mr. White, just getting back to your statement
       here. So, what I had asked you previously was that Branson was
       upset cause he thought that Mr. Cobb was cheating him, correct?

       [White:] Yes.

       [Defense Counsel:] Okay. And when you gave a statement to the
       police you even said that Branon was a sore loser, right?

       [White:] Yeah.

       [Defense Counsel:] He had an attitude, right?

       [White:] Uh-huh

       [Defense Counsel:] And * * * you even got into it with some people
       in the street about that, didn’t you? Right?

                                        -44-
Case No. 1-20-43



       [White:] Yes.

Tr. 324. Thus, White was permitted to make general statements about Branson and

was only prevented from testifying about more specific instances of Branson’s prior

conduct. Tr. 316. For these reasons, we cannot conclude that the trial court abused

its discretion in excluding this evidence at trial.

       {¶78} Fourth, Cobb argues that the trial court erred in not permitting him to

cross-examine Chainze about the following statement that he made to the police:

“D**n, does Kenny know who I am and what I do in the streets? It ain’t a mystery

to the police or anybody.” Appellant’s Brief, 18. Tr. 406, 483. In considering the

admissibility of this statement, the trial court first applied Evid.R. 404(A)(3)

because Chainze was a witness. Tr. 482-483. The trial court noted that this

statement did not fit within the types of character evidence that were permitted for

witnesses under Evid.R. 404(A)(3) and Evid.R. 608. Tr. 482-483. See State v.

Kamm, 8th Dist. Cuyahoga No. 50645, 1986 WL 6966, *2 (June 19, 1986) (holding

that, for witnesses, “extrinsic evidence ‘may refer only to the witness’s character for

truthfulness or untruthfulness’”), quoting Evid.R. 608(A)(1); State v. Tutolo, 8th

Dist. Cuyahoga No. 60071, 1992 WL 47234, *3 (Mar. 12, 1992); State v.

Drummond, 7th Dist. Mahoning No. 05 MA 197, 2006-Ohio-7078, ¶ 77. As such,

the trial court did not permit this statement to be introduced at trial pursuant to

Evid.R. 404(A)(3) and Evid.R. 608. Tr. 483.


                                          -45-
Case No. 1-20-43


       {¶79} However, the Defense argued that this statement was admissible

under Evid.R. 404(B). Tr. 479. But Evid.R. 404(B) requires “the proponent of

evidence to be offered under this rule” to “provide reasonable notice in advance of

trial.” Evid.R. 404(B). In this case, the trial court questioned the parties to

determine whether the Defense gave advance reasonable notice of this. Tr. 479-

482. The trial court concluded that no such advance notice was given by the Defense

and that statement was, therefore, not admissible under Evid.R. 404(B). Tr. 483.

Having reviewed the trial court’s ruling on this statement, we cannot conclude that

the trial court abused its discretion by excluding this evidence.

       {¶80} Even if the trial court erred in excluding this statement, this error was

harmless as the Defense was able to challenge Chainze’s reliability as a witness on

a number of other grounds. State v. Wegmann, 3d Dist. Allen No. 1-06-98, 2008-

Ohio-622, ¶41 (holding that “any error in the admission or exclusion of evidence

will be considered harmless error unless it affects a substantial right of the

accused.”). During his testimony at trial, Chainze admitted to being uncooperative

and dishonest with the police on the night of the shooting. Tr. 373, 361. He also

admitted to regularly gambling; having a conviction for robbery; having a

conviction for conveying drugs into a detention facility; and having a conviction for

marijuana possession. Tr. 339.

       {¶81} During cross-examination, Chainze admitted that he had previously

lied to the police about the location of the shooting and the name of the driver of the

                                         -46-
Case No. 1-20-43


crashed vehicle. Tr. 371-372. He stated that he was on parole at the time of the

shooting. Tr. 370. The Defense questioned him about his robbery conviction and

the fact that he was, at the time of the trial, in jail for a parole violation. Tr. 364,

366, 419. Chainze also admitted the he did not want to be charged with robbery for

the incident that occurred at Cobb’s establishment. Tr. 367.

         {¶82} Further, recordings of Cobb’s interview with the police and a phone

call with Sergeant Garlock were played for the jury. Ex. 75, 76. In these recordings,

Cobb stated that Chainze had “robbed a thousand mother**kers” and that Chainze

had robbed him previously. Ex. 75, 76. Thus, even if this challenged ruling were

erroneous, we conclude that, given this other evidence, the exclusion of this one

statement about Chainze’s violent character was not ultimately prejudicial to Cobb’s

defense.      Thus, this argument is without merit.                      Accordingly, Cobb’s third

assignment of error is overruled.

                                    Fourth Assignment of Error

         {¶83} Cobb argues that the jury instructions given by the trial court led the

jurors to reach inconsistent verdicts, demonstrating that the verdicts in this case are

against the manifest weight of the evidence.2

                                             Legal Standard


2
  The text of Cobb’s assignment of error also asserts that the verdicts are unsupported by sufficient evidence.
However, the body of his argument contends that “the State clearly had not met the burden of persuasion.”
Appellant’s Brief, 20. Since this argument is not about the State’s burden of production but its burden of
persuasion, this is an argument about the manifest weight of the evidence. See State v. Lewis, 3d Dist. No.
15-20-04, 2020-Ohio-6894, ¶ 28, 30. For this reason, we will only set forth the legal standard for the manifest
weight of the evidence.

                                                    -47-
Case No. 1-20-43


       {¶84} In a manifest weight analysis, “an appellate court determines whether

the state has appropriately carried its burden of persuasion.” State v. Blanton, 121

Ohio App.3d 162, 169, 699 N.E.2d 136 (3d Dist. 1997). “Unlike our review of the

sufficiency of the evidence, an appellate court’s function when reviewing the weight

of the evidence is to determine whether the greater amount of credible evidence

supports the verdict.” State v. Jack, 3d Dist. Marion No. 9-11-59, 2012-Ohio-2131,

¶ 15. Thus, “the appellate court sits as a ‘thirteenth juror’ * * *.” State v. Davis, 3d

Dist. Seneca No. 13-16-30, 2017-Ohio-2916, ¶ 17, quoting State v. Thompkins, 78

Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). On appeal, courts

       must review the entire record, weigh the evidence and all of the
       reasonable inferences, consider the credibility of witnesses, and
       determine whether in resolving conflicts in the evidence, the
       factfinder ‘clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a
       new trial ordered.’ State v. Brentlinger, 2017-Ohio-2588, 90
       N.E.3d 200, ¶ 36 (3d Dist.), quoting Thompkins at 387.

State v. Schatzinger, 3d Dist. Wyandot No. 16-20-04, 2021-Ohio-167, ¶ 52.

       {¶85} “A reviewing court must, however, allow the trier of fact appropriate

discretion on matters relating to the weight of the evidence and the credibility of the

witnesses.” Sullivan, supra, at ¶ 38 (3d Dist.), quoting State v. Coleman, 3d Dist.

Allen No. 1-13-53, 2014-Ohio-5320, ¶ 7. “Only in exceptional cases, where the

evidence ‘weighs heavily against the conviction,’ should an appellate court overturn

the trial court’s judgment.” State v. Little, 2016-Ohio-8398, 78 N.E.3d 323, ¶ 27



                                         -48-
Case No. 1-20-43


(3d Dist.), quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d

955, ¶ 119.

                                  Legal Analysis

       {¶86} Cobb asserts that the jury reached inconsistent verdicts in this case.

The jurors returned a verdict of not guilty on the count of felony murder, finding

that Cobb had acted in self-defense. Doc. 274. But then the jurors returned a verdict

of guilty on the count of felonious assault, finding that Cobb did not act in self-

defense. Doc. 275. Cobb argues that these inconsistent conclusions are evidence

that the jury lost its way and returned a verdict against the manifest weight of the

evidence.

       {¶87} However, “[i]nconsistent verdicts on different counts of a multi-count

indictment do not justify overturning a verdict * * *.” State v. Hicks, 43 Ohio St.3d

72, 78, 538 N.E.2d 1030 (1989), citing United States v. Powell, 469 U.S. 57, 68,

105 S.Ct. 471, 83 L.Ed.2d 461 (1984).

       ‘[t]he several counts of an indictment containing more than one
       count are not interdependent and an inconsistency in a verdict
       does not arise out of inconsistent responses to different counts, but
       only arises out of inconsistent responses to the same count.’

State v. Ford, 158 Ohio St.3d 139, 2019-Ohio-4539, 140 N.E.3d 616, ¶ 347, quoting

State v. Adams, 53 Ohio St.2d 223, 374 N.E.2d 137 (1978), paragraph two of the

syllabus, vacated on other grounds in Adams v. Ohio, 439 U.S. 811, 99 S.Ct. 70, 58

L.Ed.2d 103 (1978).


                                        -49-
Case No. 1-20-43


       Hence, ‘[c]onsistency between verdicts on several counts of an
       indictment is unnecessary where the defendant is convicted on one
       or some counts and acquitted on others; the conviction generally
       will be upheld irrespective of its rational incompatibility with the
       acquittal.’ State v. Smith, 193 Ohio App.3d 201, 2011-Ohio-997,
       [951 N.E.2d 469,] ¶ 22 (3d Dist.), quoting [State v.] Trewartha [,
       165 Ohio App.3d 91, 2005-Ohio-5697, 844 N.E.2d 1218, ¶ 15 (10th
       Dist.)] * * *, citing State v. Adams, 53 Ohio St.2d 223 (1978).
       ‘[J]uries can reach inconsistent verdicts for any number of
       reasons, including mistake, compromise, and leniency. * * * [I]t
       would be incongruous for a defendant to accept the benefits of an
       inconsistent verdict without also being required to accept the
       burden of such verdicts.’ State v. Gravelle, 6th Dist. Huron No. H-
       07-010, 2009-Ohio-1533, ¶ 77, quoting State v. Taylor, 8th Dist.
       Cuyahoga No. 89629, 2008-Ohio-1626, ¶ 10.

State v. Bell, 3d Dist. Marion No. 9-18-40, 2020-Ohio-4510, ¶ 58. Thus, even if the

jurors returned a verdict on one count against Cobb that was inconsistent with a

verdict on another count against Cobb, this does not suggest that these verdicts are

against the manifest weight of the evidence and does not provide a basis for the

reversal of either of his convictions. As such, this argument is without merit.

       {¶88} Cobb then suggests that these inconsistent verdicts are evidence that

the trial court gave inadequate or incorrect jury instructions.       However, this

argument is speculative. The Ohio Supreme Court has cautioned “that the sanctity

of the jury verdict should be preserved and * * * [can]not be upset by speculation

or inquiry into such matters to resolve the inconsistency.” State v. Lovejoy, 79 Ohio

St.3d 440, 1997-Ohio-371, 683 N.E.2d 1112 (1997).

       {¶89} Further, in his second assignment of error, we evaluated his

challenges to the jury instructions that were given by the trial court and found these

                                        -50-
Case No. 1-20-43


arguments to be without merit. For these reasons, we conclude that Cobb has not

demonstrated that the verdicts in this case were against the manifest weight of the

evidence. As such, his fourth assignment of error is overruled.

                                   Conclusion

       {¶90} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of Allen County Court of Common Pleas is

affirmed.

                                                                  Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                       -51-